DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment and remarks filed 04 February 2021 are noted with appreciation.
Claims 1, 7, 9, 12-14, 20, 25-27, 30, 31, 33, 34, and 36-38 remain pending.
Response to Arguments
Applicant’s arguments in traverse of the rejections under 35 USC 103, set forth in the prior Office action, have been fully considered but are not persuasive.
In the second paragraph at p. 13 of the remarks, Applicant appears to argue that the invention lies in changes or alterations made to the liquid polymeric coating composition in order to achieve a desired surface tension or modulus of elasticity. For example, replacing some solvent of lower surface tension with solvent of higher surface tension or replacing some solvent of lower boiling point with solvent of higher boiling point. These and other changes serve to increase the surface tension and modulus of elasticity. The Primary Examiner notes that the claims do not actually recite changing (e.g., increasing) any value. Rather, the claims merely require the selection of values and the claims are silent as to whether these values are lesser or greater than any other values.
Radhakrishnan cannot be said to teach away from routine optimization for preferring lower surface tension coatings (however such are to be defined) because the claims do not actually require increasing the surface tension of the coating from one value to another. Rather, the claims merely require selecting a surface tension of a certain prima facie obvious. See In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012). It has not been established in the record what is a “high” value for surface tension and what is a “low” value, and with respect to what reference standard such a relative determination is made. The same can be said of Afcona, which teaches: “In conclusion, leveling is…all about obtaining the optimum balance of each factors: surface tension, condition of application, viscosity and etc. to ensure a good leveling and defects free coating [p.15, emphasis in original]. Applicant appears to imply that a surface tension of 31.7 dyne/cm is somehow considered “high” to the extent that it is fatal to both Radhakrishnan and Afcona, even though neither the specification nor the claims define “high.”
Insofar as Applicant alleges criticality by way of unexpected results in the working examples provided in the specification, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP §716.02. The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP § 716.02(b)(I). Whether the unexpected results are the result of unexpectedly improved result or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is 
With respect to the claimed solids content and coating line speed, Applicant is correct in noting that all of the parameters work together towards goal of reducing edge build. It has been held that the mere fact that multiple result-effective variables were combined does not necessarily render their combination beyond the capability of a person having ordinary skill in the art. Applied Materials, Inc., 692 F.3d at 1298.    
Claim Interpretation
The Surface Tension Test is defined by Applicant at [0068] of the instant specification.
The Dynamic Mechanical Analysis Test Procedure is defined by Applicant at [0069] of the instant specification.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 9, 12, 13, 14, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kainz et al. (US 2012/0118785 A1) in view of Domes et al. (US 8,936,836 B2) and either Afcona Additives or Radhakrishnan et al. (Edge Effects in Single- and Multi-Layer Drying Coatings, 2004).
With respect to independent claim 1, Kainz teaches a method comprising providing an aluminum coil substrate having a thickness in the range of 0.01 μm to 2 mm [0017] and applying thereto a liquid polymeric coating composition comprising a polyolefin base polymer [0021-0022] and a cross-linking agent [0085+] in a liquid carrier (“fluid medium”) 
Kainz does not explicitly disclose the claimed: (i) line speed of the aluminum coil substrate; (ii) surface tension and/or inflection point for a modulus of elasticity; (iii) average coating thickness measured at least 20 mm away from the lateral edges of the aluminum coil substrate; and (iv) thickness variation of no more than 30% from average at least 20 mm away from the lateral edges of the aluminum coil substrate in a cross-substrate direction.
With respect to (i), Domes teaches a process for the application of a liquid polymeric coating composition comprising a polymer, cross-linker, and solvent [abstract] to an aluminum metal strip (coil) substrate [12:28 & 14:63]. Domes specifically discloses application of the composition at coating speeds “in the range of 60 to 160 m/min, such as are often used for strips” [3:1-4]. As Kainz does not specify a particular coating line speed, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize any coating line speed known in the art as suitable for the application of a polymeric coil coating composition comprising a polymer, cross-linker, and solvent, including the line speed of 60-160 m/min taught by Domes, motivated by the desire and expectation of successfully applying the coating to the coil substrate. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie
With respect to (ii), Radhakrishnan teaches: “The final edge shape of dried coating depends on the edge shape of the liquid coating at the start of solidification, which in turn depends on initial shape, surface tension and the liquid coating’s resistance to flow. The thinner and more viscous a coating, and the lower its surface tension, the narrower the edge region where thickness varies in an otherwise uniform coating” [p. 112]. Consequently, as noted in the prior Office action in connection with the Afcona Additives reference (see ¶31 of the final Office action mailed 8 July 2020), surface tension (in particular, as regulated by the addition of, e.g., solvent) is an art-recognized result-effective variable affecting the edge drying characteristics of a coating. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the surface tension of the polymeric coating composition by routine experimentation, absent evidence of criticality [MPEP 2144.05(II)].
With respect to (iii) & (iv), as noted above, Kainz teaches an overall coating thickness in the range of 0.01 μm to 2 mm [0017]. From both Radhakrishnan and Afcona Additives, it is well known in the art that a flat, smooth coating is desirable and that control of the leveling of the coating and edge characteristics of the coating by control of the surface tension of the coating composition is known in the art. As item (iv) is merely a statement of the optimization of thickness uniformity, again, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the surface tension of the polymeric coating composition by routine experimentation in order to achieve as uniform a coating thickness as possible (a uniform coating being the epitome of “varying no more than 30% from the average thickness of the coating” at all points of the coating (including at least 20 mm away from the lateral 
With respect to claim 7, Kainz teaches that the fluid medium (“aqueous liquid carrier”) is a mixture of water and one or more organic solvents, e.g. one or more water miscible solvents, with a water content in the range of from 30-75 vol.-%. Overlapping ranges are prima facie obvious [MPEP 2144.05(I)].
With respect to claim 9, Kainz teaches phenoplast, aminoplast, blocked/un-blocked isocyanates as cross-linkers [0085+].
With respect to claim 12, Kainz teaches chromium-treated or untreated substrates [0017].
With respect to claim 13, Kainz does not explicitly teach that the can end is of a riveted food or beverage can end. It is the Primary Examiner’s position that there is no evidence of record demonstrating a patentable distinction between a riveted can end and any other type of can end. Consequently, insofar as Kainz teaches can ends broadly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat any and all beverage can ends, riveted cans included, motivated by a desire and expectation of successfully forming the interior coating on the can.
With respect to claim 14, as noted above, since Kainz in view of Domes and Radhakrishnan or Afcona Additives, teaches the same claimed coating materials and claimed coating process the resulting composition necessarily has the same properties.
With respect to claim 36, Kainz teaches additional water-miscible solvents, but does not specify them. Further, Kainz teaches co-solvents including glycols, glycol ether, .
Claim(s) 20, 25, 26, 27, 37, 30, 31, 33, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kainz et al. (US 2012/0118785 A1) in view of either Afcona Additives or Radhakrishnan et al. (Edge Effects in Single- and Multi-Layer Drying Coatings, 2004).
With respect to claim 20, Kainz teaches all of the limitations of this claim, as set forth above. Additionally, Kainz teaches that the coating composition is well adapted for use on food and beverage cans, including can ends [0003, 0017, 0119]. Kainz additionally teaches that the coating composition additionally contains a cross-linker [0085-0109], a catalyst [0083], and a wax [0083].
With respect to claim 25, Kainz does not explicitly teach that the can end is of a riveted food or beverage can end. It is the Primary Examiner’s position that there is no evidence of record demonstrating a patentable distinction between a riveted can end and any other type of can end. Consequently, insofar as Kainz teaches can ends broadly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat any and all beverage can ends, riveted cans included, motivated by a desire and expectation of successfully forming the interior coating on the can.
With respect to claim 26, Kainz teaches that the fluid medium (“aqueous liquid carrier”) is a mixture of water and one or more organic solvents, e.g. one or more water prima facie obvious [MPEP 2144.05(I)].
With respect to claim 27, Kainz teaches that solids content of the coating composition is disclosed in working examples at approximately 30 wt.-% (“at least 15% by weight solids”) [Table II].
With respect to claim 37, Kainz teaches additional water-miscible solvents, but does not specify them. Further, Kainz teaches co-solvents including glycols, glycol ether, and alcohols. Since the claimed water-miscible solvents recited in this claim are amongst the most well-known in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize them as the water-miscible solvent.
With respect to claim 30, Kainz in view of Radhakrishnan or Afcona Additives, teaches the claimed composition capable of forming an interior food-contact coating of an aluminum food or beverage container, a detailed above.
With respect to claim 31, as noted above, Kainz does not specify the claimed viscosity, it is clear from Radhakrishnan or Afcona Additives, viscosity is an art-recognized result-effective variable affecting the edge drying characteristics of a coating. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the viscosity of the polymeric coating composition by routine experimentation, absent evidence of criticality [MPEP 2144.05(II)].
With respect to claim 33, Kainz teaches that the fluid medium (“aqueous liquid carrier”) is a mixture of water and one or more organic solvents, e.g. one or more water prima facie obvious [MPEP 2144.05(I)].
With respect to claim 34, Kainz teaches phenoplast, aminoplast, blocked/un-blocked isocyanates as cross-linkers [0085+].
With respect to claim 38, Kainz teaches additional water-miscible solvents, but does not specify them. Further, Kainz teaches co-solvents including glycols, glycol ether, and alcohols. Since the claimed water-miscible solvents recited in this claim are amongst the most well-known in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize them as the water-miscible solvent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
24 February 2021